Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Terminal Disclaimer submitted by Applicant on September 10, 2021 has been received and approved.

Claims 1-4, 11-19 are canceled.

Claims 5-10, 20-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
The closest prior art to the present invention is TOMISHIMA et al. (U.S. Patent No. 6,480,946).  TOMISHIMA et al. discloses a memory system includes a plurality of memory devices connected parallel to each other and coupled to transmission unit and a reception unit.  TOMISHIMA et al. fails to show or suggest the limitations of a memory core circuit including a first driver circuit for transmitting first data and a first circuit for outputting a first signal indicating a state of the first driver circuit; an interface circuit including a first receiver circuit for receiving the first data and a second circuit for outputting a second signal indicating a state of the first receiver circuit (claims 5-10, 23-26); or a first sealing member containing no filler, and provided between the interface chip and the first memory chip to be in contact with a first region of the first main surface and a second region of the second main surface; and a second sealing member containing a filler that fills a gap between a third region of the first main surface excluding the first region and a fourth region of the second main surface excluding the second region, and fills a gap between the third main surface and the fourth main surface (claims 20-22, 27-30). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 Am to 04:00 Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
  /TAN T. NGUYEN/Primary Examiner, Art Unit 2827